~ Case’ 1:18-cr-00131-JRA Doc #: 50 Filed: 05/15/20 1 of 1. PagelD #: 389

| [8&cR 13)

FILED
Dear Clerle a Court: MAY 15 2020
CLERK. U.S. DISTRICT COURT

NORTHERN DISTRICT OF OHIO
CLEVELAND

My Namée ts Dawe ichards. tL am
Currently iWicarceyated at +the Federal
Cerrec tional Basiiturtion Elle ton ia Li sho, Olio,

- Was Sentenced hy this Honowbhle Gourteon
Sep tember S, Aol Ss, Veetge John AA AGS

Pre tidings

L was dented Compassionate [de tease
to Home Confinement by Warden Marte l&.
Lo illiams on 4/23 (90 Grd y/ag lz. I have
| C lee ari ap peal be Warden Williams decision
COPY eNné Lo sect)

write +o respec tally (eQ wes f that
be appointed a Federal Public Defender to

repre Seart née Qs Lf S€ek too per & Case (2
Federal Court +o Atel ress the issves Set forth

(in any ap peal

Than le You for four tine Guid attenton ts
+Haris Sensitive metHtheyr ZT lock Qrwad te
hearing Ao a feu Coo.

Lircerely,
